      Case: 1:21-cv-03086 Document #: 1 Filed: 06/09/21 Page 1 of 11 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


CHANELL D. WILLIAMS,


                                      Plaintiff,

                                                           Case No.: 1:21-cv-3086
                     -vs-                              I
                                                           JURY TRIAL DEMANDED
RENTGROW, INC.,


                                    Defendant.

                                         COMPLAINT

       Chanell D. Williams (“Plaintiff” or “Ms. Williams”), by and through her attorneys, brings

this Complaint against RentGrow, Inc. (“Defendant” or “RentGrow”) and states as follows:

                                       INTRODUCTION

       1.      This is an individual action for damages, costs, and attorneys’ fees brought against

RentGrow pursuant to the Fair Credit Reporting Act, 15 U.S.C. §§ 1681, et seq. (“FCRA”).

       2.      RentGrow is a consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis. It sells consumer reports, also known as “tenant screening

reports,” generated from its database, or the databases of wholesale criminal and housing records

vendors it contracts with, and furnishes these consumer reports to landlords who use the reports to

make decisions regarding whether to rent to certain consumers.

       3.      Defendant falsely reported to Plaintiff’s potential landlord that a civil eviction

action had been filed against her with an outstanding amount owed of $2,569.00 (the “civil

record”). In fact, widely available public court records in Cook County, Illinois confirm that



                                                   1
      Case: 1:21-cv-03086 Document #: 1 Filed: 06/09/21 Page 2 of 11 PageID #:2




Plaintiff was not subject to a civil eviction action because the case against Plaintiff was dismissed

and sealed on May 10, 2019—over eight (8) months prior to RentGrow’s publication of the

inaccurate civil record information.

       4.      As a result of that sealing order, the court record associated with the civil record is

impounded and unavailable. A cursory search of the Cook County Clerk of Court’s online

electronic docket returns no results for the case number related to the civil record. Further, a search

of the more comprehensive in-person terminal at any of the Cook County courthouses confirms

there is no publicly available information regarding the civil record.

       5.      Defendant’s inaccurate reporting resulted in a denial of Plaintiff’s ability to rent the

apartment unit of her choice that was suitably accommodating of her needs, which caused her

physical injury as a result of emotional distress, embarrassment, inconvenience, anxiety, fear of

homelessness, and financial loss.

       6.      Defendant’s inaccurate reporting could have been easily remedied had it consulted

current public court records prior to reporting the inaccurate civil record and publishing the

inaccurate tenant screening report regarding Plaintiff to her prospective landlord.

       7.      Defendant does not employ or follow reasonable procedures to assure the maximum

possible accuracy of the information it reports regarding consumers. Defendant’s failure to employ

and follow reasonable procedures resulted in Plaintiff’s tenant screening report being inaccurate.

       8.      As a result of Defendant’s conduct, action, and inaction, Plaintiff brings claims for

failure to employ and follow reasonable procedures to assure maximum possible accuracy based

on § 1681e(b) of the FCRA.




                                                  2
      Case: 1:21-cv-03086 Document #: 1 Filed: 06/09/21 Page 3 of 11 PageID #:3




                                             THE PARTIES

       9.      Plaintiff Chanell D. Williams is a natural person who resides in Chicago, Illinois,

and who is a “consumer” protected by the FCRA.

       10.     Defendant RentGrow, Inc. (“Defendant” or “RentGrow”) is a Delaware corporation

doing business throughout the United States, including in the State of Illinois, and has a principal

place of business located at 307 Waverly Oaks Road, Suite 301, Waltham, Massachusetts 02452.

       11.     Among other things, RentGrow sells consumer reports, often called background

checks, tenant screening reports, and credit reports, to landlords for their use in deciding whether

to rent to a prospective tenant. These reports are sold to landlords in connection with a business

transaction initiated by the consumer.

       12.     RentGrow is a consumer reporting agency as defined under 15 U.S.C. § 1681a(f)

because for monetary fees, it regularly engages in whole or in part in the practice of assembling

and/or evaluating consumer credit information or other information on consumers for the purpose

of furnishing consumer reports for tenant screening purposes to third parties, and uses interstate

commerce, including the Internet, for the purpose of preparing and furnishing such consumer

reports.

       13.     RentGrow is also a “reseller” as defined at 15 U.S.C. § 1681a(u), which is a

“consumer reporting agency that—(1) assembles and merges information contained in the database

of another consumer reporting agency or multiple consumer reporting agencies concerning any

consumer for purposes of furnishing such information to any third party, to the extent of such

activities; and (2) does not maintain a database of the assembled or merged information from which

new consumer reports are produced.”




                                                 3
      Case: 1:21-cv-03086 Document #: 1 Filed: 06/09/21 Page 4 of 11 PageID #:4




                                  JURISDICTION AND VENUE

          14.   This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1681p, which allows claims under the FCRA to be brought in any appropriate court

of competent jurisdiction.

          15.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this District.

                THE FCRA’S PROTECTIONS FOR HOUSING APPLICANTS

          16.   Despite its name, the Fair Credit Reporting Act covers more than just credit

reporting. It regulates all consumer reports such as the tenant screening report prepared in

Plaintiff’s name.

          17.   In the parlance of the FCRA, background checks and tenant screening reports are

“consumer reports,” and providers of background checks and tenant screening reports are

“consumer reporting agencies.” 15 U.S.C. §§ 1681a(d) and (f).

          18.   The FCRA provides a number of protections for housing applicants who are subject

to background checks and tenant screening reports.

          19.   The FCRA imposes duties on consumer reporting agencies to ensure that consumer

reports are accurate and that “consumer reporting agencies exercise their grave responsibilities

with fairness, impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C. § 1681.

          20.   Under 15 U.S.C. § 1681e(b), consumer reporting agencies are required “to follow

reasonable procedures to assure maximum possible accuracy of the information concerning the

individual about whom the report relates.”

          21.   Defendant disregarded these duties with respect to Plaintiff’s tenant screening

report.



                                                   4
      Case: 1:21-cv-03086 Document #: 1 Filed: 06/09/21 Page 5 of 11 PageID #:5




                                               FACTS

               Plaintiff Applies to Rent an Apartment Unit at Pangea Apartments

         22.    In or about December 2019, Plaintiff began looking for apartments to rent in

Chicago, Illinois. Plaintiff was seeking a three-bedroom apartment unit in a safe neighborhood that

had individual bedrooms for each of her two children.

         23.    On or about January 2020, Plaintiff submitted a rental application for a three-

bedroom apartment unit at Pangea Apartments located at 4750 Calumet Avenue, Chicago, IL

60615.

         24.    Plaintiff immediately made arrangements for the move and began packing her

belongings.

         25.    Plaintiff’s move-in date at Pangea Apartments, which was contingent upon passing

a background check, was set for January 2020.

                       RentGrow’s Inaccurate Tenant Screening Report

         26.    Pangea Apartments contracted with RentGrow to provide tenant screening reports,

which are consumer reports also known as background checks, on prospective tenants used to

determine whether a prospective tenant is eligible to rent an apartment unit.

         27.     On or about January 12, 2020, Pangea Apartments obtained a consumer report

regarding Plaintiff from RentGrow, which it calls a “Screening Report,” including a compilation

of Plaintiff’s credit report, a criminal record report, and eviction report.

         28.    The Screening Report is a consumer report regulated by the FCRA.

         29.    The “Premium National Civil Court Records Search” section of the Screening

Report included the following information:




                                                   5
      Case: 1:21-cv-03086 Document #: 1 Filed: 06/09/21 Page 6 of 11 PageID #:6




               Case #: 19M1702451
               FILING on 02/13/2019
               Plaintiff: POAH COMMUNITIES
               Defendant: WILLIAMS, CHANELL
               Address: 6456 S MARYLAND AVENUE, CHICAGO IL 60637
               Court: COOK LAW MAGISTRATE - CHICAGO
               Action Type: CV
               Filing Type: NEW SUIT
               Amount: 2,569.00
               Assets: 0.00

       30.     RentGrow’s reporting was false. The aforementioned civil record should not have

been included in Plaintiff’s Screening Report.

       31.     Any member of the public who took a five-minute cursory review of the widely

available public court records regarding the above-referenced civil record could confirm the flaw

in RentGrow’s consumer report regarding Plaintiff. It is indisputable that prior to RentGrow

supplying Plaintiff’s Screening Report to Pangea Apartments, RentGrow failed to consult widely

available public court records in Cook County, Illinois, which lack any and all record of the civil

record reported by RentGrow.

       32.     Instead of verifying the accuracy of the civil record, which would involve due

diligence to confirm whether it had been sealed since its initial filing, RentGrow purchased the

civil record information from an unreliable data vendor and thereafter blindly relied upon the

outdated civil record, which was not up-to-date, without taking any steps to verify its accuracy in

advance of publishing it as part of Plaintiff’s Screening Report.

       33.     Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to “follow

reasonable procedures to assure maximum possible accuracy” in the preparation of Plaintiff’s

consumer reports and the files it published and maintained.




                                                 6
      Case: 1:21-cv-03086 Document #: 1 Filed: 06/09/21 Page 7 of 11 PageID #:7




 Plaintiff’s Rental Application is Denied Due to RentGrow’s Inaccurate Tenant Screening
                                           Report

       34.     As a direct result of RentGrow’s false and inaccurate reporting, the status of the

“Individual Result” section of Plaintiff’s Screening Report from RentGrow indicated: “Reject

Applicant.” More specifically, the “Reasons for Result” section indicated: “Civil Court History

Does Not Meet Property Requirements.”

       35.     On January 13, 2020, Plaintiff received email correspondence from Pangea

Apartments stating that her rental application had been denied because she did not meet the

property’s minimal rental requirements.

       36.     Plaintiff, unsure of what to do and feeling extremely discouraged, attempted to

secure alternate housing without success.

       37.     From January 2020 through July 2020, Plaintiff and her children were forced to

reside with her sister and other family friends in order to have a roof over their heads.

       38.     It was not until July 2020 that Plaintiff was finally able to secure an alternate

apartment unit for rent, which was far inferior to the unit she had applied for and was qualified to

rent at Pangea Apartments.

       39.     On March 1, 2021, Plaintiff disputed the inaccurate information contained within

her Screening Report via RentGrow’s online portal and attached copies of her driver’s license and

the Sealing Order from Cook County.

       40.     One week later, on March 8, 2021, Plaintiff received email correspondence from

RentGrow confirming that it had received her dispute.

       41.     Four days later, on March 12, 2021, Plaintiff received email correspondence from

RentGrow confirming that it had reinvestigated her dispute and removed the civil record from her

consumer report. An updated copy of RentGrow’s Screening Report about Plaintiff confirmed the

                                                  7
      Case: 1:21-cv-03086 Document #: 1 Filed: 06/09/21 Page 8 of 11 PageID #:8




status of the “Premium National Civil Court Records Search” section of Plaintiff’s updated

Screening Report indicated: “Dispute Completed, Meets Property Requirements.”

       42.     But for RentGrow’s false Screening Report, Plaintiff’s rental application would

have been accepted by Pangea Apartments, and she would have secured her desired apartment

immediately and been allowed to move in as scheduled in January 2020.

       43.     Defendant does not have reasonable procedures in place to assure maximum

possible accuracy because it would not make as much money if it implemented such procedures.

Instead, Defendant merely collects criminal record information from unreliable, third-party

vendors, which it repackages and sells as rental screening products without taking any steps to

independently verifying the accuracy of said information.

       44.     Despite knowing that its procedures are unreasonable and do not assure the

maximum possible accuracy required by the FCRA, Defendant persists in utilizing procedures in

reckless or knowing disregard for the rights of consumers, causing the very type of damages

suffered by Plaintiff.

       45.     The injuries suffered by Plaintiff as a direct result of Defendant’s erroneous

reporting are the type of injuries that the FCRA was enacted to address. Under common law,

Defendant’s conduct would have given rise to causes of action based on defamation and invasion

of privacy.

       46.     As a direct result of Defendant’s conduct, action, and inaction, Plaintiff has suffered

these injuries resulting in damages, including a denial in the ability to rent the apartment unit she

desired; the expenditure of time and money disputing inaccurate information to try and clear her

name and force Defendant to comply with the FCRA’s mandates; damage to her reputation; loss




                                                 8
      Case: 1:21-cv-03086 Document #: 1 Filed: 06/09/21 Page 9 of 11 PageID #:9




of sleep; loss of capacity for enjoyment of life; and emotional distress, including mental anguish,

frustration, humiliation, and embarrassment; and other losses that are continuing in nature.

                                     CLAIMS FOR RELIEF

                                       COUNT I
                                  15 U.S.C. § 1681e(b)
     Failure to Follow Reasonable Procedures to Assure Maximum Possible Accuracy

       47.     Plaintiff relies on the factual allegations contained within paragraphs 1-46 of this

Complaint, which are the factual bases of each cause of action herein.

       48.     Defendant is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).

       49.     Defendant is also a “reseller” as defined at 15 U.S.C. § 1681a(u), which is a

“consumer reporting agency that—(1) assembles and merges information contained in the database

of another consumer reporting agency or multiple consumer reporting agencies concerning any

consumer for purposes of furnishing such information to any third party, to the extent of such

activities; and (2) does not maintain a database of the assembled or merged information from which

new consumer reports are produced.”

       50.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       51.     At all times pertinent hereto, the above-mentioned Screening Report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

       52.     Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to “follow

reasonable procedures to assure maximum possible accuracy” in the preparation of Plaintiff’s

consumer reports and the files it published and maintained.

       53.     As a result of Defendant’s violations of 15 U.S.C. § 1681e(b), Plaintiff has suffered

these injuries resulting in damages, including a denial in the ability to rent the apartment unit she



                                                 9
    Case: 1:21-cv-03086 Document #: 1 Filed: 06/09/21 Page 10 of 11 PageID #:10




desired; the expenditure of time and money disputing inaccurate information to try and clear her

name and force Defendant to comply with the FCRA’s mandates; damage to her reputation; loss

of sleep; loss of capacity for enjoyment of life; and emotional distress, including mental anguish,

frustration, humiliation, and embarrassment; and other losses that are continuing in nature.

       54.     Defendant willfully violated 15 U.S.C. § 1681e(b) in that its actions were in

reckless disregard of the requirements of this provision. Thus, Defendant is liable for punitive

damages pursuant to 15 U.S.C. § 1681n.

       55.     In the alternative, Defendant negligently violated 15 U.S.C. § 1681e(b), which

entitles Plaintiff to a recovery under 15 U.S.C. § 1681o.

       56.     Pursuant to 15 U.S.C. § 1681o and § 1681n, Plaintiff is entitled to actual damages,

statutory damages, and punitive damages.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

       a)      Determining that Defendant negligently and/or willfully violated the FCRA as

               alleged herein;

       b)      Awarding actual damages, statutory damages, and punitive damages as provided

               by the FCRA;

       c)      Awarding reasonable attorneys’ fees and costs as provided by the FCRA; and

       d)      Granting further relief, in law or equity, as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury.




                                                10
Case: 1:21-cv-03086 Document #: 1 Filed: 06/09/21 Page 11 of 11 PageID #:11




                                  Respectfully submitted,

                                  UHRICH LAW, P.C.


                                  /s/ Steven J. Uhrich
                                  Steven J. Uhrich, IL Bar No. 6310369
                                  3317 West Fullerton
                                  Chicago, Illinois 60647
                                  Telephone: (773) 969-6337
                                  Email: steven@uhrichlawpc.com

                                  BERGER MONTAGUE, PC

                                  /s/ Hans W. Lodge
                                  Hans W. Lodge, MN Bar No. 397012
                                  43 SE Main Street, Suite 505
                                  Minneapolis, MN 55414
                                  Telephone: (612) 607-7794
                                  Fax: (612) 584-4470
                                  hlodge@bm.net

                                  ATTORNEYS FOR PLAINTIFF




                                    11
